Souris, J.
{dissenting). The history of this tragie controversy over the custody of a child is a history of continuing failure to observe procedural safeguards against precipitous disruption of parental relationships. It began in January of 1955 when the Michigan Children’s Aid Society inexplicably placed the Mathers infant with the Furlongs for adoption before the agency had obtained the natural mother’s written release of the child and consent to its adoption. Almost 9 years later, it is about to end with our declaration that the circuit judge disregarded procedural safeguards in failing to restrict the jury’s consideration to the single issue of the mother’s alleged' negleet of the child. But at the very moment of our appellate declaration, it is proposed that we ourselves disregard procedural safeguards by treating “as if” it were valid the very jury finding of neglect claimed (properly, in my view) to have been prejudicially influenced by irrelevant evidence and by summarily ordering the now 10-year-old child’s return to her natural mother whom she has never known without first requiring so much as a current testimonial record of the mother’s current suitability for such custodial entrustment.
I cannot conceive how we can render justice to this child by basing our judgment of her best welfare on an appellate record made in the trial court half her lifetime ago. Nor can I conceive how we can expect adherence by our trial judges to procedural requirements designed to safeguard fundamental rights of parties when we ourselves, ¡while acknowledging their existence, disregard them in this admittedly difficult ease.
■ Mr. Justice Smith finds that the circuit court jury’s verdict thati *559the appellant mother was guilty of statutory parental negleet was poisoned by the trial court’s prejudicially erroneous admission of irrelevant evidence designed for jury conviction that the foster parents were more suitable as custodians of the child than the child’s own mother. While recognizing that in sueh proceedings when tried to a jury, the judge’s obligation to determine what should be done with the child arises only after a valid jury finding of parental negleet, and notwithstanding his determination that this jury’s finding of such neglect was prejudiced by the erroneously admitted evidence, Justice Smith does not order a remand for proper jury retrial of the negleet issue nor does he dismiss the proceedings for absence of a valid finding of such neglect. Instead, he proceeds by appellate court assumption of that duty of the trial judge which arises normally only when the faet of parental neglect has been first validly established, — the duty he assumes for this Court being determination of custodial disposition of the child as provided by section 18 of chapter 12A of the probate code.1 He determines that the evidence presents “a conclusive case for restoring the child to its mother”, and so orders on this appellate review of a 5-year-old reeord of neglect proceedings, — not because of failure to prove statutory negleet,2 be it repeated, but, rather, because the mother’s “misconduct does not constitute legal justification for permanently severing parental rights”, the mother’s subsequent rehabilitation and our statutory and public policy favoring natural parents in child custody disputes considered.
The jury’s verdict, made as it was in a judicial contest between the Hatmakers and the Furlongs for the jury’s favor as the more suitable custodian of the child prize, rather than in the context of judicial inquiry into the sole fact of asserted parental neglect, should not be allowed to stand in this case nor should jury exposure to sueh irrelevant evidence be countenanced judicially in any future similar ease. Absent a valid finding of negleet in sueh cases, there is no basis in the statute or in ease law for judicial termination, temporarily or permanently, of parental rights. Hence, Judge Breakey’s order of custodial disposition should be set aside.
However, this Court has no greater powers than the trial court absent a valid prior determination of parental negleet. This Court can no more validly determine, at this stage in this proceeding and on this stale record, that custody of the child should be forthwith “restored” to her mother, as does Justice Smith, than could Judge Breakey validly determine that the mother’s parental rights be terminated. I would not deny that under these circumstances the trial court and, in turn, this Court could dismiss all proceedings herein, thereby leaving the Hatmakers and the Furlongs as potential contestants in habeas eorpus proceedings; but no one has so suggested, nor do I.
It seems to me that orderly judicial procedure in this case (and in future eases to the extent that what we here say may determine the course such cases take in the future) requires reversal of the jury’s verdict of negleet and of Judge Breakey’s order and remand of the cause for retrial before another jury of the statutory parental negleet *560issue, — this time unfettered by irrelevant evidence such as the Purlongs’ superior suitability as parents and by equally irrelevant evidence of Mrs. Hatmaker’s alleged immorality prior to the birth of the child whose custody is contested. Judicial inquiry into such matters (the Purlongs’ suitability as parents and Mrs. Hatmaker’s past and present state of morality) should be undertaken only in the event the jury first returns a proper finding that Mrs. Hatmaker’s conduct after the birth of her child in October of 1953 and prior to commencement of this proceeding constituted parental neglect within the meaning of section 2, subd (b) (1) of chapter 12A of the probate eode.3
When and if such inquiry is required by a valid jury finding of parental neglect, then, of course, the welfare of the child must be the paramount judicial concern. In these cases, until the parents are found to have forfeited what we have called (In re Gould, 174 Mich 663) the “natural right” to control and custody of their child, by judge or jury finding of neglect or abandonment, there is no occasion for judicial consideration of the child’s best interests by which in these cases is meant the custodial disposition considered best for the child from among those practicably available. Until such finding validly is made, of parental negleet, in eases brought under section 2, subd (b) (1), judicial officers have neither the obligation nor the power to deprive parents of custody of their child. So says our legislature in section 18 of chapter 12A. In this respect proceedings under this chapter of the probate code differ from proceedings in habeas corpus whore custody of children is the issue between contesting parties, one of whom elaims the right to custody based upon technical legal rights and the other of whom elaims custody on the basis of present possession. Such eases abound in large numbers in our reports (Matter of the Heather Children, 50 Mich 261; In re Stockman, 71 Mich 180; Greene v. Walker, 227 Mieh 672, and eases cited therein at pp 677, 678; In re Seeney, 330 Mich 55; In re Brown, 343 Mich 69) and in such cases it is quite appropriate to say, as we did In re Gould, supra, 670, that the courts must be governed “by the paramount consideration of what is really demanded by the best interests of the ehild”, leaving for subsequent judicial determination questions of guardianship or adoption.
I would reverse and remand for retrial before judge and jury of the distinctive and separable, but dependent, issues of parental neglect and custodial disposition. I concur in part 2 of Justice Smith’s opinion.
O’Hara, J., took no part in the decision of this case.

 CLS 1956, § 712A.18 (Stat Ann 1962 Rev § 27.3178 [598.18]).


 There was sufficient evidence before the jury to support a finding that the child’s mother neglected or abandoned her within the meaning of section 2, subd (b) of chapter 12A. Had the jury reached sueh conclusion on a reeord free from prejudicially irrelevant evidence, this ■Court would be obliged to acknowledge its validity.


 CBS 1956, § 712A.2 (Stat Ann 1962 Rev § 27.3178[598.2]).